Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Applicants’ Amendment to the claims filed on 05/20/2021 is entered.
	Claims 1, 3, 4, 7-14, 16-20 are pending and examined.
	Claims 1, 3, 4, 7-14, 16-20 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
All objection(s) and rejections made in the office action mailed on 04/09/2021 are withdrawn herein in view of the Applicants’ Amendment to the claims filed on 05/20/2021.
The closest prior art is Walter et al (US2019/0048415 filed on February 8, 2017), which lists Cas9 from Acidothermus cellulolyticus in Table 1 (page 30, line 9, of the US Application 16/076,853) as a possible tool in methods related to detecting and identifying and quantifying target nucleic acids but Walter et al does not disclose any information on whether the listed Cas9 endonucleases are cytosine-specific or show a method as presently claimed of contacting a cell with a cytosine-specific Cas9 endonuclease and a single guide RNA targeting a protospacer sequence of the nucleic acids that is adjacent to a PAM sequence of the nucleic acids (for example, Walter et al does not point to where the PAM sequence is NNNCC).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1636